Citation Nr: 1621047	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-30 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent, for the period prior to August 12, 2013, and in excess of 50 percent thereafter, for posttraumatic stress disorder (PTSD) and adjustment disorder with complaints of nightmares and trouble sleeping.

2.  Entitlement to an initial evaluation in excess of 10 percent, for the period prior to July 21, 2011, and in excess of 30 percent thereafter, for migraine headaches.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and R.B.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeals from a rating decision issued in October 2009, by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and R.B. testified at a hearing before the undersigned in March 2016.  The Veteran testified at a hearing before a Decision Review Officer in May 2013.  Transcripts of the hearings are associated with the claims file.

During the pendency of the appeal, in an October 2011 rating decision the RO increased the evaluation of the Veteran's migraine headache disability to 30 percent, effective July 21, 2011, and in a September 2013 rating decision increased the evaluation of the Veteran's PTSD disability to 50 percent, effective August 12, 2013.  As these increases do not represent a complete grant of the benefits sought, the claims remain on appeal before the Board.  See AB v Brown, 6 Vet. App. 35 (1993).

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record has raised the issue of TDIU and, therefore, the issue is added to the issues on appeal.

The issues of entitlement to increased initial evaluations for PTSD and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to TDIU.  In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is in receipt of service connected benefits for PTSD and adjustment disorder, evaluated as 30 percent disabling effective August 31, 2009, and 50 percent disabling beginning August 12, 2013; migraine headaches, evaluated as 10 percent disabling effective August 31, 2009, and 30 percent disabling beginning July 21, 2011; chronic left ankle sprain, evaluated as 20 percent disabling effective August 31, 2009, and 10 percent disabling effective July 21, 2011; left shoulder strain, right shoulder strain, chronic lumbosacral strain, right knee patellofemoral syndrome, and tinnitus, each evaluated as 10 percent disabling effective August 31, 2009.  His combined rating is 70 percent from August 31, 2009; 80 percent from July 21, 2011.  

As the Veteran's chronic left ankle sprain, left and right shoulder strains, chronic lumbosacral strain, and right knee patellofemoral syndrome all represent disabilities affective the orthopedic body system, they are considered a single disability for the purpose of determining whether the Veteran meets the schedular criteria for assignment of a TDIU.  Thus, during the entire period on appeal the Veteran met the schedular criteria for assignment of a TDIU.  38 C.F.R. §§ 4.16(a), 4.25.

The Veteran reported working as a cashier and machinist prior to service.  He has also reported that he had two years of college.

A May 2009 VA general medical examination revealed that his service-connected bilateral shoulder disabilities limited him in performing overhead work and reaching behind his back.  Headaches were noted to occur once a week to five times a month and to stop his activity.  If he took medication they resolved within the hour and, if not, they lasted three to four hours.  Bending over and touching his toes caused increased pain with regard to his back disability.

Records associated with the Veteran's claim for Social Security Administration benefits indicate a finding that individuals with the Veteran's functional limitations could perform jobs that were unskilled in nature and limited to medium work.  The jobs identified were dining room attendant, cook helper, and kitchen helper.

At a hearing before a Decision Review Officer in May 2013 the Veteran responded that he stopped going to school because of suicidal tendencies.  

In a VA medical examination report, dated in August 2013, the examiner noted that the Veteran's service-connected disabilities would limit physical employment and would limit or preclude sedentary employment with flares of headaches.  A headache examination in the same month indicated that the Veteran had headaches about three times a week that lasted one to one and a half hours and were relieved with going to bed.  The Veteran was unable to work with episodes of headaches.

In a VA mental disorders examination report, dated in August 2013, the Veteran was noted to report that he had come to the conclusion that he needed to find a job in order to support himself.  The Veteran was noted to have stopped going to school and to have completed an Associate's Degree.  The Veteran could not articulate the reason he stopped going to school, aside from completing the Associates Degree.  However, progress notes from the record were reported to indicate that he stopped attending school in September 2011 due to encountering his ex-fiancée at school and finding that situation uncomfortable.  The examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he got extremely nervous and had sleep impairment.  He felt that he was never going to accomplish anything, could not keep stable friends.  He believed that this began in mid-2011.  He reported a "wavy" mood that was either calm or irritated.  His symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  

A private Vocational Evaluation dated in January 2014 reveals that the Veteran's PTSD causes isolation, paranoia, a lack of trust and a wish to not interact with anyone other than his sister, and no close relationships with any of his family members and no friends.  His headaches render him nonfunctional two or more times a week for an hour or longer.  His shoulder conditions, chronic lumbosacral strain, right knee, and left ankle physically restrict him in motion, lifting, and standing.  The provider reported that the Veteran was a high school graduate but did not have a college degree or any type of vocational training.  The provider reported that the symptoms associated with a 50 percent evaluation for PTSD would preclude him from engaging in any type of gainful employment at any exertional level.  In addition, the Veteran's multiple orthopedic conditions would further restrict what he can do physically.  His headaches render him nonfunctional for at least an hour at least two times a week.  The opinion was rendered that when considering all of the limitation associated with the service-connected conditions, the Veteran was not able to engage in substantially gainful employment.  

The Veteran has attended school; however, he has not worked since separation from service.  At the hearing before the undersigned the Veteran reported that he cannot lift 30 pounds repeatedly and that when he has headaches he has to take medication and be in a dark room.  He reported that he is overwhelmed by large groups.

The Veteran's service-connected disabilities render the Veteran unable to obtain and retain substantially gainful employment.  The Veteran's ability to work at a physical job are impaired by his combined orthopedic disabilities, which impair his ability to work overhead, lift, and bend.  The Veteran's migraines render him nonfunctional for extended periods of time multiple times a week impairing his ability to perform both physical and sedentary work.  The Veteran's ability to work is further compromised by his PTSD, which causes disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, nervousness, irritability, and sleep impairment.  The Veteran has been noted to have some college education.  He has reported that he left college because of suicidal ideation and was noted to have run into his ex-fiancée at college causing discomfort.  He was noted in one instance to have an Associate's Degree.  However, the Veteran's prior work experience was as a cashier and a machinist.  In addition, Social Security has indicated that the Veteran could work in positions of dining room attendant, cook helper, and kitchen helper.  However, these jobs require the Veteran to either interact with the public or are physical in nature.  The Veteran has service connected impairments that would preclude this employment.  Given the combination of the Veteran's orthopedic disabilities that cause impairment with his ability to perform a physical job, the frequency and disruptive nature of his headache flares, and his mental disorder symptoms, the Veteran unemployable.  Thus, entitlement to a TDIU is granted.


ORDER

Entitlement to a TDIU is granted.



REMAND

At the hearing before the undersigned in March 2016 the Veteran reported that he had upcoming medical treatment scheduled with the VA.  He stated that at his treatment he discussed all of his problems.  Review of the claims file does not reveal that VA treatment records dated since April 2013.  Thus, the claims of entitlement to higher evaluations of PTSD and migraine headaches must be remanded for attempts to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2013.  See 38 C.F.R. § 3.159.

The Veteran was most recently afforded a VA psychiatric examination in August 2013.  At that time no abnormal motor movements were observed during the interview.  At the hearing the Veteran and witness reported that he pulls his hair, bites his nails and clips his toe nails in an obsessive manner.  As there is an indication that the Veteran's symptoms may have become more severe since the prior VA examination, the claim must be remanded for the Veteran to be afforded another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As the most recent VA medical examination regarding the issue of migraine headaches was performed in August 2013 and as this appeal seeks additional treatment records regarding the Veteran, it is necessary to afford the Veteran an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since April 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to determine the severity of his service-connected PTSD and migraine headache disabilities.  Copies of all pertinent records should be forwarded to the examiner(s) for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiner(s) is requested to delineate all symptomatology associated with, and the current severity of the PTSD and migraine headaches disabilities.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

3.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


